DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to communications filed on 3/04/2022 in which claims 1-12, 14-17, 19, 21, 24-26, 30, and 33 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on September 18, 2012.  It is noted, that applicant has filed a certified copy of the foreign application as required by 35 U.S.C. 119(b).

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Page 10 of the specification gives a definition of a “context” as “a sequence of terms”.  This is believed to be correct as it also corresponds to a common definition of the word “context”.  For instance, Merriam-Webster provides the definition of context as “the parts of a discourse that surround a word or passage and can throw light on its meaning.”
	Terms, by themselves, cannot identify respective contexts because context is the discourse that surrounds a word or passage.  Therefore, when the claim contains language which recites, “identify a set of context terms in an electronic character sequence, which identify respective contexts”, this cannot be the case as it goes against the definitions provided in the specification and ordinary meaning.  If the claim language were to recite, “identify a set of context terms in an electronic character sequence, which identify a context,” this would be acceptable because a set of context terms can identify a single context because this would mean that the system identifies an entire passage which is definitionally how a context is identified.  The other way the claim language could be correct is if the claim languages were to recite, “identify a set of context terms in an electronic character sequence, which indicate a likelihood of a context”, because this language is supported in page 10 of the specification.  However, as the claims stand, the claims are incorrect because individual terms cannot identify contexts by themselves without an analysis of surrounding structure.  It should also be noted that in the specification (see pages 9-11, and 19), it appears that the word “term” is used interchangeably with “word”.  Therefore, Applicant cannot reasonably argue that term could be a series of words based on a broadest reasonable interpretation when taken in context with the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10, 14, 17, 19, 21, 24-26, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga et al. US 20080147380 A1 (hereinafter referred to as “Barliga”) in view of Aoki et al. US 4860378 A (hereinafter referred to as “Aoki”) and further in view of Gillam et al. US 6513002 B1 (hereinafter referred to as “Gillam”).

As per claim 1, Barliga teaches:
A system, comprising: 
a processor (Barliga, [0024] – Processor); 
memory storing instructions that, when executed by the processor, configure the system to: 
identify a set of context terms in an electronic character sequence, which identify respective contexts (Barliga, [0037] – The prosodic processor 78 may be configured to divide the text and mark segments of the text into various prosodic units, like phrases, clauses, and sentences, wherein this is interpreted as identifying terms which identify context.  Paragraph [0040] – The LID element 72 may be configured to operate to analyze the input text 82, which may be even as small in size as a single word, and produce an accurate estimate of the most likely language associated with the input text 82 (e.g., best language).  Paragraph [0047] – An n-gram frequency score may be provided.  Analysis of n-grams may be based on word, syllable, phrase, sentence, etc. wherein this is interpreted as identification of a set of context terms because a phrase contains context.  A word can be within a phrase, a phrase can be within a sentence, etc.  Also, an analysis of a term means that the system inherently identifies the term.  The system cannot perform an analysis of something without identifying its existence);
determine that the electronic character sequence is written in one of a plurality of supported languages by determining that a context term of the set of context terms correspond to a language of one of the plurality of supported languages (Barliga, [0007] – Flexible language identification may be provided in order to support a highly configurable multilingual system.  Paragarph [0034] – An automatic speech recognition (ASR) element could use the LID element 72 in order to select proper rules corresponding to the correct language for converting text data into a sequence of phonemes to be used in recognition.  Paragarph [0047] – The n-gram score may be associated with a likelihood of a word, phrase, etc. corresponding to each one of a plurality of languages based on known information about each of the plurality of languages), 
identify a particular character or a particular sequence of characters in the electronic character sequence using the set of context terms, wherein a respective context of the particular character or the particular sequence of characters differs from a respective context of other context terms in the set of context terms (Barliga, [0047] – Different n-grams correspond to different characters or sequence of characters.  N-grams can be words, syllables, phrases, sentences, etc.); and 
Barliga doesn’t go into detail about formatting rules based on context, characters, or languages, however, Aoki teaches:
wherein the language has an associated formatting rule set that includes formatting rules based on context and characters (Aoki, column 3, lines 35-50 – spacing may be chosen based on country, and text formatting may accommodate itself to difference in format restrictions of various languages), 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention in view of Aoki in order to include formatting rules; this is advantageous because the functions, operations and actual implementations of such a formatting program are well known to those skilled in the art (Aoki, column 1, lines 9-15).  There would also be a reasonable expectation of success to combine with Barliga because both references deal with languages in text format, and correct formatting/spacing would improve Barliga by making each language more formatted in the correct way.
Barliga as modified with Aoki doesn’t go into detail about the rules being within a hierarchy rules, however, Gillam teaches:
wherein the associated formatting rule set is one of a group of rule sets and is applied according to a hierarchical structure of the group of rule sets (Gillam, column 8, lines 22-39 – A formatter includes a formatting engine and an ordered rule list, wherein each rule is within a rule list and includes a base output alphabetical representation and an indication to the formatting engine of a range of numerical values for which the rule applies.  This is interpreted as a group of rule sets in a hierarchical structure.  See also column 9, lines 55-67 which talks about rules branching to other rules as necessary just like in a hierarchy.  Claims 7 and 8 also describe the rule structure as a “hierarchy”);
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Gillam in order to include rules that are in a hierarchy to one another; All references deal with multiple languages and formatting as well as rules on how languages are formatted.  Therefore, the inclusion from Gillam to parse through the language in order to determine the correct rule would have been obvious because it’s applying the known technique of determining a correct rule through a hierarchy of rules to known devices of language formatting (Gillam, Abstract).  There would also be a predictable result to combine with Barliga as modified because the references deal with multiple languages in text format, and determining the correct way of translating numbers as integers into text would improve the references by making sure the all the numbers are correct.
in response to identifying the particular character or the particular sequence of characters in the electronic character sequence, format the electronic character sequence with a space based on the respective context which includes the particular character or sequence of characters identified, using the formatting rule set (Aoki, column 3, lines 43-46 – It is possible to choose the spacing after a period or question mark based on different countries, wherein spacing based on a period or question mark is interpreted as spacing based on the context which include at least a particular character), 
wherein a formatting rule based on context is prioritized over a formatting rule based on characters and wherein the electronic character sequence is formatted with the space to comply with language usage in accordance with the determined supported language and the respective context (Aoki, column 3, lines 43-46 – It is possible to choose the spacing after a period or question mark based on different countries, wherein spacing based on a country is interpreted as a prioritization of language with context over a one-size-fits-all formatting rule).

As per claim 3, Barliga as modified teaches:
The system of claim 1, wherein the memory stores: 
at least one set of rules, each rule relating to a particular character or sequence of characters to be identified in the electronic character sequence (Aoki, column 3, lines 43-46); 
wherein each rule is associated with one or more actions which describe the format of spaces to be applied to the electronic character sequence given a supported language and the particular character or sequence of characters (Aoki, column 3, lines 43-46); 
format characters with spaces in the electronic character sequence by applying the one or more actions associated with the applicable rule to the electronic character sequence (Aoki, column 3, lines 43-46).
wherein the instructions configure the processor to: compare each rule of one of the at least one set of rules to the electronic character sequence to identify whether a rule is applicable (Aoki, column 3, lines 43-46);

As per claim 4, Barliga as modified teaches:
The system of claim 3, wherein the instructions configure the processor to compare each rule of one of the at least one set of rules to the electronic character sequence only when a supported language is identified (Aoki, column 3, lines 43-46).

As per claim 5, Barliga as modified teaches:
The system of claim 1, wherein the system supports a plurality of languages and the instructions further configure the processor to identify the most likely language of the supported languages that the electronic character sequence is written in (Barliga, [0007] – Flexible language identification may be provided in order to support a highly configurable multilingual system).

As per claim 6, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor to identify a punctuation mark and is configured to format the spaces either side of the punctuation mark on the basis of the punctuation mark (Aoki, column 3, lines 43-46).

As per claim 7, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor to identify a particular context in the electronic character sequence, and format the spaces in the electronic character sequence on the basis of the particular context (Aoki, column 3, lines 43-46).

As per claim 8, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor to identify a punctuation mark in the electronic character sequence and format the spaces either side of the punctuation mark on the basis of a category of punctuation mark (Aoki, column 3, lines 43-46).

As per claim 10, Barliga as modified teaches:
The system of claim 5, wherein the memory comprises a plurality of sets of rules, one set of rules for each language that is supported (Aoki, column 3, lines 43-46), and 
the instructions configure the processor to compare each rule of the set of rules that corresponds to the most likely language to the electronic character sequence (Aoki, column 3, lines 43-46).

As per claim 14, Barliga as modified teaches:
The system of claim 1, wherein the particular character identified in the electronic character sequence is a punctuation mark (Aoki, column 3, lines 43-46); and 
the instructions configure the processor to format the punctuation mark with spaces in the electronic character sequence on the basis of the language in which the electronic character sequence is written, the punctuation mark identified, and a context of the punctuation mark, when a supported language is identified (Aoki, column 3, lines 43-46).

As per claim 17, claim 17 is directed to a method performing the steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 17.

As per claim 19, Barliga as modified teaches:
The method of claim 17, further comprising identifying the most likely language of the electronic character sequence (Barliga, [0007] – Flexible language identification may be provided in order to support a highly configurable multilingual system).

As per claim 21, claim 21 is directed to a method performing the steps recited in claim 3 with substantially the same limitations.  Therefore, the rejection made to claim 3 is applied to claim 21.

As per claims 24-26, claims 24-26 are directed to a method performing the steps recited in claims 6-8 with substantially the same limitations.  Therefore, the rejections made to claims 6-8 are applied to claims 24-26.

As per claim 33, claim 33 is directed to a non-transitory computer readable medium performing the steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 33.

Claims 2, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Aoki in view of Gillam and further in view of Divay et al. US 20040138881 A1 (hereinafter referred to as “Divay”).

As per claim 2, Barliga as modified doesn’t explicitly go into detail about deleting spaces, however, Divay teaches:
The system of claim 1, wherein the instructions that format characters with spaces in the electronic character sequence insert and delete spaces in the electronic character sequence (Divay, [0019] – Removing a space after a comma).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Divay in order to include any type of correction of spaces or characters; this would have been obvious because it is a simple substitution of formatting spaces including an insertion of spaces which is explicitly taught in Aoki with deletion as taught in Divay.  This is also obvious since if a period is removed, and there’s initially two spaces, it would be consistent to adhere to the formatting rule and delete one space (Divay, paragraph [0094]).

As per claim 15, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor further to generate a corrected electronic character sequence from the electronic character sequence (Divay, [0012]-[0014] and [0017] – Correcting incorrect text); and
format characters with spaces in the corrected electronic character sequence when a supported language is identified (Aoki, column 3, lines 43-46).

Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Aoki in view of Gillam and further in view of Corwin et al. US 4247906 A (hereinafter referred to as “Corwin”).

As per claim 9, Barliga doesn’t go into detail about a sequence of actions, however, Corwin teaches:
The system of claim 3, wherein the one or more actions comprise a sequence of actions, wherein when a rule is found to be applicable, the instructions configure the processor to apply the sequence of actions to the electronic character sequence (Corwin, column 17, lines 23-30 – A sequence of operations may be stored and used in order to edit text).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Corwin in order to include a function for a sequence of operations instead of just one operation to be utilized; this is advantageous because it has been found that in typical applications, a particular sequence of operations and characters may be in frequent use. For example, in revising a lengthy text, the author may decide to replace a particular word or phrase, occurring many times in the document, by another word or phrase.  This would be obvious to combine with Barliga as modified because formatting text correlating to a particular language may benefit from storing and applying a sequence of operations to be used to format the text quickly (Corwin, column 1, lines 26-31).

Claims 12 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Aoki in view of Gillam and further in view of Song et al. US 20090254501 A1 (hereinafter referred to as “Song”).

As per claim 12, Barliga as modified doesn’t go into detail about a priority of rules, however, Song teaches:
The system of claim 3, wherein the instructions configure the processor to compare the rules in a specific predetermined order, wherein the set of rules comprises context rules, character rules and category rules and the processor is configured to compare the rules in the following order until an applicable rule is identified or no applicable rule is identified and all rules are exhausted: context rules, character rules, and then category rules (Song, [0117] – Error correction rules in order of priority).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Song in order to compare rules in an order of priority until the rules are exhausted; this is advantageous because in some cases, certain rules need to be implemented on the basis of a priority level, and would have been obvious to combine with Barliga as modified because correcting text helps define language (Song, paragraph [0117]).

As per claim 30, claim 30 is directed to a method performing the steps recited in claim 12 with substantially the same limitations.  Therefore, the rejection made to claim 12 is applied to claim 30.

Claims 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Divay in view of Aoki in view of Gillam and further in view of Song.

As per claim 16, Barliga as modified teaches:
A system, comprising:
a processor; 
memory storing instructions that, when executed by the processor, configure the system to: 
receive an electronic character sequence (Barliga, [0008] – Receiving an entry in a computer readable text format); 
identify which language the electronic character sequence is most likely written in (Barliga, [0008] – Determining a language associated with the entry based on a combination of the alphabet score and the n-gram frequency score); 
correct the electronic character sequence on the basis of the identified language (Divay, [0012]-[0014] and [0017] – Correcting incorrect text); 
generate a corrected electronic character sequence (Divay, [0012]-[0014] and [0017] – Correcting incorrect text); 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Divay in order to include any type of correction of spaces or characters; this would have been obvious because it is a simple substitution of formatting spaces including an insertion of spaces which is explicitly taught in Aoki with a general correction of characters as taught in Divay.  This is also obvious since correcting spelling and other formats is a known technique that has been used to improve similar devices (Divay, paragraph [0013]).
identify a set of context terms in the corrected electronic character sequence, which identify a context (Barliga, [0047] – An n-gram frequency score may be provided.  Analysis of n-grams may be based on word, syllable, phrase, sentence, etc. wherein this is interpreted as identification of a set of context terms because a phrase contains context.  A word can be within a phrase, a phrase can be within a sentence, etc.);
Barliga doesn’t go into detail about formatting rules based on context, characters, or languages, however, Aoki teaches:
determine that the identified language is one of a plurality of supported languages by determining that a context term of the set of context terms correspond to a language of one of the plurality of supported languages, wherein the language has an associated formatting rule set that includes formatting rules based on context and characters (Aoki, column 3, lines 35-50 – spacing may be chosen based on country, and text formatting may accommodate itself to difference in format restrictions of various languages),
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention in view of Aoki in order to include formatting rules; this is advantageous because the functions, operations and actual implementations of such a formatting program are well known to those skilled in the art (Aoki, column 1, lines 9-15).  There would also be a reasonable expectation of success to combine with Barliga because both references deal with languages in text format, and correct formatting/spacing would improve Barliga by making each language more formatted in the correct way.
Barliga as modified with Aoki doesn’t go into detail about the rules being within a hierarchy rules, however, Gillam teaches:
wherein the associated formatting rule set is one of a group of rule sets and is applied according to a hierarchical structure of the group of rule sets (Gillam, column 8, lines 22-39 – A formatter includes a formatting engine and an ordered rule list, wherein each rule is within a rule list and includes a base output alphabetical representation and an indication to the formatting engine of a range of numerical values for which the rule applies.  This is interpreted as a group of rule sets in a hierarchical structure.  See also column 9, lines 55-67 which talks about rules branching to other rules ass necessary just like in a hierarchy.  Claims 7 and 8 also describe the rule structure as a “hierarchy”);
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Gillam in order to include rules that are in a hierarchy to one another; All references deal with multiple languages and formatting as well as rules on how languages are formatted.  Therefore, the inclusion from Gillam to parse through the language in order to determine the correct rule would have been obvious because it’s applying the known technique of determining a correct rule through a hierarchy of rules to known devices of language formatting (Gillam, Abstract).  There would also be a predictable result to combine with Barliga as modified because the references deal with multiple languages in text format, and determining the correct way of translating numbers as integers into text would improve the references by making sure the all the numbers are correct.
identify a particular character or a particular sequence of characters in the corrected electronic character sequence using the set of context terms, wherein a respective context of the particular character or the particular sequence of characters differs from a respective context of other context terms in the set of context terms (Barliga, [0047] – Different n-grams correspond to different characters or sequence of characters.  N-grams can be words, syllables, phrases, sentences, etc.); and 
in response to identifying the particular character or the particular sequence of characters in the electronic character sequence, format the electronic character sequence with a space based on the context which includes the particular character or sequence of characters identified, using the formatting rule set, wherein the spaces are formatted to comply with language usage in accordance with the identified language (Aoki, column 3, lines 43-46),
Barliga as modified doesn’t go into detail about a priority of rules, however, Song teaches:
wherein a formatting rule based on context is prioritized over a formatting rule based on characters and wherein the corrected electronic character sequence is formatted with the space to comply with language usage in accordance with the determined supported language and the context (Song, [0117] – Error correction rules in order of priority).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Song in order to compare rules in an order of priority until the rules are exhausted; this is advantageous because in some cases, certain rules need to be implemented on the basis of a priority level, and would have been obvious to combine with Barliga as modified because correcting text helps define language (Song, paragraph [0117]).

Allowable Subject Matter

Claim 11 is allowed.
The following is a statement of reasons for allowance:  Although references could be found for a hierarchical rule structure, a formatting rule structure for specific languages couldn’t be found in the prior art of record.  This would also not be obvious to one of ordinary skill in the art to combine references in such a way as to adequately teach the limitations of claim 11.

Response to Arguments
Applicant’s arguments filed 3/04/2022 have been fully considered but they are not persuasive.  Applicant’s arguments begin on page 10 of Remarks where there are a total of 2 specific arguments.  Each specific argument is addressed below.

Argument:  Applicant argues in Remarks on pages 11 and 12 that the prior art of record doesn’t reasonably teach or suggest “a context term or using a set of context terms” with reference to the fact that Barliga doesn’t teach context.
In Response:  Reference Barliga teaches in paragraph [0047] that the n-gram score may be associated with a likelihood of a word, phrase, etc. corresponding to each one of a plurality of languages based on known information about each of the plurality of languages.  Further search also shows that paragraph [0040] of Barliga also teaches that the LID element 72 may be configured to operate to analyze the input text 82, which may be even as small in size as a single word, and produce an accurate estimate of the most likely language associated with the input text 82 (e.g., best language).  This clearly shows that a context term correspond to a language, whatever the context term may be (whether it is a sequence of words or a single word).  Also, even if Barliga doesn’t explicitly teach using context, the claims don’t teach using context either.  They only state that a context term identifies context, but the claims don’t disclose how the context is used to determine the language.  Just because a term identifies context, this doesn’t necessarily mean that the context is used when the term is invoked in the claims.  Rather, the context must be claimed as bringing about the likelihood of the language if Applicant is to argue against the references not using context for selecting language. 
Page 10 of the specification recites, “To estimate the most likely language given context, the language identifier 20 is configured to calculate the likelihood of the context in each language which is supported in turn, and selects the language with the maximum likelihood. The likelihood of the context (a sequence of terms) is the product of the probability of each term, given preceding terms.”  Therefore, Barliga teaches analyzing multiple words or a single word, and selects the most likely language based on the term(s) just as in the claims as supported in the specification.  Based on a reasonable interpretation in view of the specification, the prior art of record teaches the claimed limitation.
In conclusion Applicant could clarify the claims by stating how context of the context terms is used to select the language.  This may overcome the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chase et al. US 6529864 B1 teaches a language reference tool which associates one or more connotative meanings with a denotative context of a given term. A data base stores the denotative context and connotative meanings of a plurality of terms. Connotative meaning, along with the intensity of such meaning are identified using a statistical model of sampled responses from select panels of evaluators (Abstract).
Schmitt et al. US 5062143 A teaches examining a body of text and identifying its language.  For a respective language-specific key set of trigrams, if the ratio of the number of trigrams in the text, for which a match in the key set has been found, to the total number of trigrams in the text is at least equal to a prescribed value, then the text is identified as being possibly written in the language associated with that respective key set (Abstract).
Tian et al. US 20040078191 A1 teaches a Scalable Neural Network-based Language Identification From Written Text (Title).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 15, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152